DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claims 1 and 2 are missing punctuations after each claim limitations.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 2015/0347366) in view of Loenid et al. (US 2002/0077832).  
Regarding independent claim 1, Irwin teaches a system for creating drawings comprising: 
a computer with a microprocessor (Figure 1: Processor 102), 
an interface on said computer (Figure 1: Expansions Bus Interface 114), 
a means (Figure 1: Processor 102) to upload a 3d model to said interface (paragraph 29: the 3D model view 250 can be created from a drawing view 205 or a 3D model and can include one or more 3D product documentation objects 255 and 260); 
a means (Figure 1: Processor 102) to take one or more instance image of a 3d model in a particular orientation (paragraph 29: the 3D model view 250 can be created from a drawing view 205 or a 3D model and can include one or more 3D product documentation objects 255 and 260).  
Irwin does not expressly disclose a means for annotating one or more of said instance image and operably relating annotation positions to elements in a patent drawing, however Iwrin does disclose 3D product documentation objects can be correlated to annotation objects by describing, referencing, or specifying the same one or more requirements from a 2D drawing in a 

Regarding independent claim 2, Irwin teaches a method for creating drawings comprising: 
uploading a 3d model to a computer (paragraph 29: the 3D model view 250 can be created from a drawing view 205 or a 3D model and can include one or more 3D product documentation objects 255 and 260);
taking one or more instance image of a 3d model in a particular orientation (paragraph 29: the 3D model view 250 can be created from a drawing view 205 or a 3D model and can include one or more 3D product documentation objects 255 and 260).  
Irwin does not expressly disclose annotating one or more of said instance image and operably relating annotation positions to elements in a patent drawing, however Iwrin does disclose 3D product documentation objects can be correlated to annotation objects by describing, referencing, or specifying the same one or more requirements from a 2D drawing in a 3D model 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.